     Case 1:16-cv-01318-GBD-BCM Document 856 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JOINT STOCK COMPANY CHANNEL                                                        11/10/20
 ONE RUSSIA WORLDWIDE, et al.,
                                                    16-CV-1318 (GBD) (BCM)
                Plaintiffs,
                                                    ORDER
        -against-
 INFOMIR LLC, et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Discovery having been completed on October 28, 2020 (see Dkt. No. 851), and defendants

having requested a jury trial (see Dkt. Nos. 751, 752), the parties are reminded that motions for

summary judgment, if any, are due no later than November 30, 2020. (See Dkt. No. 796 ¶ 5.)

Dated: New York, New York
       November 10, 2020                            SO ORDERED.



                                                    ________________________________
                                                    BARBARA MOSES
                                                    United States Magistrate Judge
